Emerson, J.:
This appeal, prosecuted on the part of the defendant by his counsel, is from the order of the court forfeiting the money deposited in lieu of bail, upon the default of the defendant in not appearing when the case was called for trial; and from the ruling of the court in refusing to entertain the motion, to discharge the order of forfeiture, made by his counsel, while the defendant was still at large, a fugitive from justice, and without his having in any manner surrendered himself to the jurisdiction of the court subsequent to the order of forfeiture, and no excuse whatever being offered for his failure to appear at the trial; and also from the order of the court directing the clerk to pay over the money deposited to the territorial treasurer.
When the cause was called for argument, the assistant district attorney, Zera Snow, Esq., moved the court to dismiss the appeal, on the ground that the defendant was still at large, a fugitive from justice. This fact is made to appear by the certificate of the United States marshal, nor is it denied by the counsel who prosecutes this appeal for the defendant; and upon the further ground that the orders themselves are not appealable.
The appeal should be dismissed on both grounds.
The offense charged is a felony, and so long as defendant remains a fugitive from justice he has no right to be heard upon any appeal in his behalf in this court: People v. Redinger, 55 Cal. 290, where many cases are reviewed, all holding the same way. Certainly this defendant has no right to be heard while he refuses to submit himself to the jurisdiction of the court, upon any matters connected with the proceedings appealed from.
*334The orders are not appealable. They were but'steps in the criminal proceedings commenced by the filing o£ the indictment, and if reviewable at all, could only be so on an appeal from a final judgment: People v. Clarke, 42 Cal. 622.
The appeal is dismissed.
IÍCJNTER, C. J., and Twiss, J., concurred.